BRYAN SCHRODER
United States Attorney

ALLISON M. O’LEARY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: allison.oleary@usdoj.gov

Attorneys for Plaintiff

                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                   ) No. 3:19-cr-00114-SLG-MMS
                                              )
                          Plaintiff,          )
                                              )
          vs.                                 )
                                              )
  REY JOEL SOTO-LOPEZ,                        )
                                              )
                          Defendant.          )
                                              )

UNITED STATES’ RESPONSE OPPOSING MOTION FOR ORAL ARGUMENT

       The United States opposes defendant Rey Soto-Lopez’s motion for oral argument

for failure to comply with an applicable local rule and in the interest of efficiency.

       Soto-Lopez’s motion for oral argument does not comply with Local Civil Rule

7.1(f), which defendant cited, requiring that oral argument requests be submitted within
five days of the last filing pertaining to a motion. 1 ECF No. 65 (motion for oral

argument). This is because the Court struck defendant’s “Supplement” filed August 12,

2020, as untimely and addressed by the initial report and recommendation, thus the last

filing in this matter was the United States’ June 24, 2020, response to Soto-Lopez’s

objections to the initial report and recommendation. See ECF Nos. 61 (response R&R

objections); 64 (supplement); 66 (text order striking supplement).

       Granting Soto-Lopez’s motion for oral argument is also not in the interest of

efficiency because Soto-Lopez has already had numerous opportunities to present his

arguments to the Court. To illustrate, Soto-Lopez provided the Court with a fourteen-

page memorandum in support of his initial motion on December 9, 2019, see ECF No.

18; he filed an eight-page reply to the United States’ opposition on January 3, 2020, see

ECF No. 34; he filed a seven-page supplemental argument following a related evidentiary

hearing, see ECF No. 50; and he filed a six-page objection to the initial report and

recommendation, ECF No. 60. And though Soto-Lopez asks for “a chance” to orally

argue the case to the Court, he in fact had an opportunity to provide oral argument

following the evidentiary hearing, but declined to do so. See ECF No. 52, pp. 147, 149-

150 (transcript); ECF No. 65, p.2.

       On its face, this extensive briefing history does not suggest that oral argument


1
  Local Civil Rule 7.1(f) applies in this criminal case via Local Criminal Rule 1.1(b), which
applies the Local Civil Rules to criminal proceedings to the extent they are consistent with the
Local Criminal Rules. There is no Local Criminal Rule regarding the timing of oral argument
requests, thus, as Soto-Lopez apparently recognized, Local Civil Rule 7.1(f) is consistent with
the Local Criminal Rules and applies in this case. See ECF No. 65, p. 2 (citing Local Civil Rule
7.1(f)).
U.S. v. Soto-Lopez
3:19-cr-00114-SLG-MMS
                                                  2
would advance the Court’s understanding of the issues raised by the motion to any

appreciable degree, and Soto-Lopez’s motion provides no reason to expect that it would,

either. Soto-Lopez does not, for example, suggest any specific factual or legal issue that

he wants to clarify. See ECF No. 65. Instead, he asserts that an oral argument on

unspecified topics would “focus” the Court on the “core” of his motion, though he fails to

explain how his previous filings, and particularly his succinct objections to the initial

report and recommendation, do not do this already. See ECF Nos. 60, 65.

       Soto-Lopez also asserts that an oral argument would allow counsel “to answer

questions about the evidence presented at the evidentiary hearing … and perhaps

elaborate on the context or significant of particular facts relevant to the motion.” ECF

No. 65. But Soto-Lopez does not dispute the factual conclusions in the initial report and

recommendation, so the usefulness of an oral argument to clarify facts is doubtful,

particularly because Soto-Lopez must necessarily have understood which facts the Court

relied on in the initial report and recommendation in order to conclude that he did not

object to them. See ECF No. 60, p. 1 (“Defendant does not object to the factual findings

made by the Magistrate Court[.]”).

       Certainly, if the Court has questions, the United States is happy to address them.

For the procedural and substantive reasons outlined above, however, the United States

opposes holding an oral argument on the nebulous topics suggested in Soto-Lopez’s

motion for oral argument.

//


U.S. v. Soto-Lopez
3:19-cr-00114-SLG-MMS
                                              3
       RESPECTFULLY SUBMITTED August 13, 2020, in Anchorage, Alaska.

                                                    BRYAN SCHRODER
                                                    Acting United States Attorney

                                                    s/ Allison M. O’Leary
                                                    ALLISON M. O’LEARY
                                                    Assistant U.S. Attorney
                                                    United States of America

CERTIFICATE OF SERVICE

I hereby certify that on August 13, 2020, a true and correct copy of the foregoing was served
electronically on the following:

Gary Colbath

s/ Allison M. O’Leary
Office of the U.S. Attorney




U.S. v. Soto-Lopez
3:19-cr-00114-SLG-MMS
                                                4
